
	
		I
		112th CONGRESS
		1st Session
		H. R. 2286
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Herger (for
			 himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  credit parity for electricity produced from renewable
		  resources.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Parity
			 Act.
		2.Tax credit parity
			 for electricity produced from renewable resources
			(a)In
			 generalSubparagraph (A) of
			 section 45(b)(4) of the Internal Revenue Code of 1986 is amended by inserting
			 and before 2012 after any calendar year after
			 2003.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to electricity produced and sold after December 31,
			 2011.
			
